In an action to recover damages, inter alia, for breach of contract, the plaintiff appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Nassau County (Ain, J.), dated November 27, 1985, as denied his motion for partial summary judgment on his first cause of action, and the defendant cross-appeals, as limited by its notice of appeal and brief, from so much of the *760same order as denied its cross motion for summary judgment dismissing the plaintiffs first cause of action.
Ordered that the order is affirmed, without costs or disbursements.
Although the documentary evidence submitted by the plaintiff established that the defendant provided him with erroneous information regarding the value of his Mariah Oil & Gas Corp. stock on three quarterly statements, there are material issues of fact presented as to whether the plaintiff justifiably relied upon this information, and whether the defendant acted in good faith in providing this information. Therefore, summary judgment was properly denied to both parties (see, CPLR 3212 [b]; Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065). Mangano, J. P., Bracken, Niehoff and Eiber, JJ., concur.